Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-18, as originally filed 28 JUL. 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 JUL. 21 and 07 JUL. 22 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-7, 9-10, and 14 of U.S. Patent No. US 11085191 B2 ('191) in view of Naccarato et al. US 9725904 B2 (Naccarato).
As per claim 1-14 all of the limitations in the present case are contained within the claims of the issued patent '191.
As per claim 15-18, '191 teaches all of the other limitations of claims 15-18 but fails to explicitly disclose:
Sheet metal (Cl. 15),
Brake forming (Cl. 16),
Spot welding (Cl. 17), and 
Powder coating (Cl. 18).
Naccarato teaches these features, specifically:
Sheet metal ("continuous sheet" Cl. 1),
Brake forming ("stamping", 3:35),
Spot welding ("suitable fastening means, either mechanical or by welding" 6:3-6 ), and 
Powder coating ("powder coating" 5:5)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of '191 by including the obvious material of sheet metal and the obvious forming methods of stamping, welding, and coating as taught by Naccarato as an obvious design choice in order to form a stronger device resistant to corrosion because doing so would extend the life of the assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7 ,13-15 rejected under 35 U.S.C. 103 as being unpatentable over Wallace US 5791101 A in view of Gobeil US 6758016 B2.
As per claim 1 the primary reference of Wallace teaches a stair assembly (stair support device, abstract), comprising: 
at least one joist (inclined stair stringer 3, FIG. 1) comprising an upper wall (upper surface 2, FIG. 1), a first lateral wall (proximal exposed wall extending vertically, FIG. 1) extending from the upper wall, and a second lateral wall (distal hidden wall extending vertically, FIG. 1) extending from the upper wall; and 
at least one stair step support bracket (device 1, FIG. 1) comprising a tray support wall (support surface 6, FIG. 1), a first side wall (proximal exposed wall 4 of "sidewalls 4" extending vertically, FIG. 1) extending from the tray support wall, and a second side wall (distal hidden wall of "sidewalls 4" extending vertically, FIG. 1) extending from the tray support wall, 
the first and second side walls defining a pair of first front aligned positioning holes ("holes 24 spaced therealong" FIG. 1; see 3:10-11; also FIG. 2) configured to receive a first set pin ("for wood screws or the like" 3:11) and a pair of first rear aligned positioning holes ("holes 24 spaced therealong" FIG. 1; see 3:10-11; also FIG. 2) configured to receive a second set pin ("for wood screws or the like" 3:11), but fails to explicitly disclose:
the pairs of first front and rear aligned positioning holes disposed such that when the first and second set pins received therethrough contact the upper wall of the at least one joist, the tray support wall is positioned at a first rise dimension. 
Gobeil teaches aligning holes such that a pin inserted therethrough is configured to contact an upper wall of a subjacent joist, specifically:
the pairs of first front and rear aligned positioning holes disposed such that when the first and second set pins received therethrough contact the upper wall of the at least one joist, the tray support wall is positioned at a first rise dimension (see "ruler 55'… positioned according to the desired step rise" 2:58; this is recognized as "disposed such that… contact" as broadly claimed). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the alignment of the holes of Wallace by substituting the positioning as taught by Gobeil in order to more easily allow for adjustment to the rise and run of the stair.
 
As per claim 2 Wallace in view of Gobeil teaches the limitation according to claim 1 Wallace further discloses the first side wall (proximal exposed wall 4 of "sidewalls 4" extending vertically, FIG. 1) further defines at least one fastener hole (hole 24, FIG. 1) disposed to receive a fastener therethrough. 

As per claim 3 Wallace in view of Gobeil teaches the limitation according to claim 1 and Wallace further discloses the first and second side walls further define 
a pair of second front aligned positioning holes (see lower right hole 24 in proximal wall and distal hidden wall, FIG. 1) configured to receive the first set pin and 
a pair of second rear aligned positioning holes (see upper left hole 24 in proximal wall and distal hidden wall, FIG. 1) configured to receive the second set pin.
Gobeil further discloses the pairs of second front and rear aligned positioning holes disposed such that when the first and second set pins received therethrough contact the upper wall of the at least one joist, the tray support wall is positioned at a second rise dimension different from the first rise dimension ("desired step rise" 2:58). It would have been obvious to one of ordinary skill in before the effective filing date to modify the alignment of the holes of Wallace in view of Gobeil by substituting the positioning as taught by Gobeil in order to allow pins inserted through the aligned holes to contact an upper wall of a subjacent joist to define a desired step rise.

As per claim 7 the primary reference of Wallace teaches a stair step support bracket (device 1, FIG. 1), comprising: 
a tray support wall (support surface 6, FIG. 1); 
a pair of side walls (proximal and distal "sidewalls 4" extending vertically, FIG. 1) extending from the tray support wall; 
a pair of first front aligned positioning holes (holes 24  FIG. 1; see 3:10-11 FIG. 2) through the pair of side walls; 
a pair of first rear aligned positioning holes (holes 24  FIG. 1; see 3:10-11 FIG. 2) through the pair of side walls, 
the pairs of first front and rear aligned positioning holes (24, 24; proximal and distal walls) corresponding to a first rise dimension (see "first rise dimension" FIG. 1)
but fails to explicitly disclose:
a pair of second front aligned positioning holes through the pair of side walls; and 
a pair of second rear aligned positioning holes through the pair of side walls, 
the second front and rear aligned positioning holes corresponding to a second rise dimension different from the first rise dimension.
Gobeil teaches aligning holes such that a pin inserted therethrough is configured to contact an upper wall of a subjacent joist, specifically:
a pair of second front aligned positioning holes (see close hole 52 and remote hole 54, FIG. 1) through the pair of side walls (side 24, FIG. 1); and 
a pair of second rear aligned positioning holes (see close holes 46, remote holes 48, FIG. 1) through the pair of side walls, 
the second front and rear aligned positioning holes corresponding to a second rise dimension (see "ruler 55'… positioned according to the desired step rise" 2:58) different from the first rise dimension.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Wallace by substituting the disposition of the holes as taught by Gobeil in order to allow a variation of angle between the step and stringer.

As per claim 13 Wallace in view of Gobeil teaches the limitation according to claim 7 and Wallace further discloses wherein the pair of side walls each comprises a plurality of preformed fastener holes (holes 24, 24, FIG. 1).

As per claim 14 Wallace in view of Gobeil teaches the limitation according to claim 13 and Wallace wherein each of the pluralities of fastener holes are disposed proximate respective bottom edges of the pair of side walls (see holes 24 proximate —or near— the bottom edge, FIG. 1).  

As per claim 15 the primary reference of Wallace teaches a method of fabricating a stair step support bracket, comprising: 
forming, from a piece of sheet metal (see "sheet metal form, after cutting and before folding" 2:15-16), 
a tray support wall (support surface 6, FIG. 1), a pair of side walls ("holes 24 spaced therealong" FIG. 1; see 3:10-11; also FIG. 2), and a front wall (vertical face 20, FIG. 1) each extending from the tray support wall; 
punching a pair of first front aligned positioning holes ("holes 24 spaced therealong" FIG. 1; see 3:10-11; also FIG. 2) through the pair of side walls (also "after cutting " 2:15-16); 
punching a pair of first rear aligned positioning holes ("holes 24 spaced therealong" FIG. 1; see 3:10-11; also FIG. 2) through the pair of side walls (also "after cutting " 2:15-16), 
the pairs of first front and rear aligned positioning holes corresponding to a first rise dimension (see "first rise dimension" FIG. 1), 
and bending the piece of sheet metal ( folded into the shape of FIG. 1) such that each one of the pair of side walls and the front wall form a right angle with the tray support wall (see right angles as claimed, FIG. 1), but fails to explicitly disclose:
punching a pair of second front aligned positioning holes through the pair of side walls; 
punching a pair of second rear aligned positioning holes through the pair of side walls, and
the second front and rear aligned positioning holes corresponding to a second rise dimension different from the first rise dimension.
Gobeil teaches aligning holes corresponding to a second rise dimension, specifically:
punching a pair of second front aligned positioning holes (see close hole 52 and remote hole 54, FIG. 1) through the pair of side walls (side 24, FIG. 1); 
punching a pair of second rear aligned positioning holes (see close holes 46, remote holes 48, FIG. 1)  through the pair of side walls, and
the second front and rear aligned positioning holes corresponding to a second rise dimension different from the first rise dimension (see "ruler 55'… positioned according to the desired step rise" 2:58).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Wallace by substituting the disposition of the holes as taught by Gobeil in order to allow a variation of angle between the step and stringer.

Claim 4, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Gobeil applied to claim 3 and 7 above, and further in view of Paul et al. US 6516582 B2 (Paul).
As per claim 4 Wallace in view of Gobeil teaches the limitation according to claim 3, but fails to explicitly disclose:
wherein the pairs of first front and rear aligned positioning holes have a first geometry and the pairs of second front and rear aligned positioning holes have a second geometry different from the first geometry.  
Paul teaches different geometries as claimed, specifically::
wherein the pairs of first front and rear aligned positioning holes have a first geometry (142, 144 FIG. 8) and the pairs of second front and rear aligned positioning holes have a second geometry (148, 150 FIG. 8) different from the first geometry.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Wallace in view of Gobeil by substituting the geometries of the fastener openings as taught by Paul as an obvious design choice in order to distinguish distinctive measurement intervals because doing so would help an installer achieve a predetermined spacing. Note: it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149. 

As per claim 11-12 Wallace in view of Gobeil teaches the limitation according to claim 7 but fails to explicitly disclose:
a first geometry of the pairs of first front and rear aligned positioning holes is different from a second geometry of the pairs of second front and rear aligned positioning holes; and 
the first geometry is diamond-shaped and the second geometry is triangle-shaped.  
Paul teaches different geometries as claimed, specifically:
a first geometry of the pairs of first front and rear aligned positioning holes is different from a second geometry of the pairs of second front and rear aligned positioning holes (see 142, 144 FIG. 8); and 
the first geometry is diamond-shaped and the second geometry is triangle-shaped (see 152, 150 FIG. 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Wallace in view of Gobeil by substituting the geometries of the fastener openings as taught by Paul as an obvious design choice in order to distinguish distinctive measurement intervals because doing so would help an installer achieve a predetermined spacing. Note: it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149. 

Claim 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Gobeil as applied to claim 1 above, and further in view of Mitchell et al. US 8307603 B1 (Mitchell).
As per claim 5-6 Wallace in view of Gobeil teaches the limitation according to claim 1, but fails to explicitly disclose:
a tray configured to be supported by the at least one stair step support bracket; and 
a front angle bar separated from a rear angle bar by a plurality of spacer members
Mitchell teaches such a tray as claimed, specifically:
a tray (end bracket 600, FIG. 6) configured to be supported by the at least one stair step support bracket; and 
a front angle bar (604A, FIG. 6) separated from a rear angle bar (604B, FIG. 6) by a plurality of spacer members (608, 610).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Wallace in view of Gobeil by including the end bracket as taught by Mitchell in order to assist in assembly by enabling temporary securing of the members.

Claim 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Gobeil as applied to claim 1 above, and further in view of Ayala US 4635416 A.
As per claim 8 Wallace in view of Gobeil teaches the limitation according to claim 7 but fails to explicitly disclose:
a first set pin configured to be received by the pair of first front aligned positioning holes or the pair of second front aligned positioning holes; and a second set pin configured to be received by the pair of first rear aligned positioning holes or the pair of second rear aligned positioning holes. 
Ayala teaches set pins, specifically:
a first set pin (front most nails 18, FIG. 3) configured to be received by the pair of first front aligned positioning holes or the pair of second front aligned positioning holes; and 
a second set pin (rear most nails 18, FIG. 3) configured to be received by the pair of first rear aligned positioning holes or the pair of second rear aligned positioning holes. 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Wallace in view of Gobeil by including the attachment means as taught by Ayala in order to secure the steps at a desired angle.
 
As per claim 9 Wallace in view of Gobeil and Ayala teaches the limitation according to claim 8 and Gobeil further discloses the pairs of first front and rear aligned positioning holes are disposed (see holes disposed as claimed, FIG. 4) such that setting the first and second set pins received therethrough on an upper wall of a joist positions the tray support wall at the first rise dimension.  It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Wallace in view of Gobeil and Ayala by including the disposition of the holes as taught by Gobeil such that setting the first and second set pins received therethrough on an upper wall of a joist positions the tray support wall at the first rise dimension for the purpose of allowing pins to define a desired step rise.

As per claim 10 Wallace in view of Gobeil and Ayala teaches the limitation according to claim 9 wherein the pairs of second front and rear aligned positioning holes are disposed (see holes disposed as claimed, FIG. 4) such that setting the first and second set pins received therethrough on the upper wall of the joist positions the tray support wall at a second rise dimension different from the first rise dimension.  It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Wallace in view of Gobeil and Ayala by including the disposition of the holes as taught by Gobeil such that setting the first and second set pins received therethrough on an upper wall of a joist positions the tray support wall at the first rise dimension for the purpose of allowing pins to define a desired step rise.

Claim 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Gobeil applied to claim 15 above, and further in view of Naccarato et al. US 9725904 B2 (Naccarato).
As per claim 16 Wallace in view of Gobeil teaches the limitation according to claim 15 and Wallance further discloses sheet metal (see "sheet metal form, after cutting and before folding" 2:15-16) but fails to explicitly disclose:
wherein the bending the piece of sheet metal comprises brake forming the piece of sheet metal; 
spot welding each one of the pair of side walls to the front wall; and 
powder coating the piece of sheet metal.  
Naccarato teaches these finishing features, specifically:
brake forming ("stamping", 3:35),
spot welding ("suitable fastening means, either mechanical or by welding" 6:3-6 ), and 
powder coating ("powder coating" 5:5)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Wallace in view of Gobeil by including the obvious forming of sheet metal and forming method of stamping, welding, and coating as taught by Naccarato as an obvious design choice in order to form a stronger device resistant to corrosion because doing so would extend the life of the assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635